DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Notice to Applicant
In the preliminary amendment dated 10 October 2019, the following has occurred: Claims 3, 4, 6, 7, and 9 have been amended; Claims 10-11 have been canceled; Claims 12-22 have been added.
Claims 1-9 and 12-22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 12-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-9 and 12-20), process (claim 21), and a machine (claim 22) which recite steps of retrieve living environment information related to a user’s living environment, determine a skin level based on the retrieved living environment information, and select advice information associated with the determined skin level among a plurality of pieces 
These steps of the independent claims of determining skin advice, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer module language, retrieving living environment information related to a user’s living environment in the context of this claim encompasses a mental process of the user thinking about the environment of the user.  Similarly, the limitations to determine a skin level and select advice information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of determining skin advice, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity because they amount to managing personal behavior or relationships or interactions between people which amount to following rules or instructions to determine skin advice.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9 and 12-20, reciting particular aspects of how determining skin level and skin advice may be 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer modules to perform steps amounts to invoking computers as a tool to perform the abstract idea, see applicant’s Fig 1 and Fig 2 and corresponding descriptions in the specification, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving information by computer hardware amounts to mere data gathering, recitation of environment information, skin level information, skin advice information amounts to selecting a particular data source or type of data to be manipulated, recitation of presenting selected advice information amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as computer modules to perform steps, see applicant’s Fig 1 and Fig 2 and corresponding descriptions in the specification, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9 and 12-20, additional limitations which amount to invoking computers as a tool to perform the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as retrieving information by a computer, transmitting information between client terminal and a server [claim 22], e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retrieve module, determination module, selection module, and presentation module in claims 1-6, 8-9, 12-15, 17-20, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 



	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8 and 17, applicant’s specification fails to describe how to program a computer apparatus to “wherein the determination module determines a skin level of rough skin based on a combination of the intensity of the ultraviolet rays and the humidity,” as claimed.  There is no disclosure of how applicant intended this function to 
Regarding claims 9 and 18, applicant’s specification fails to describe how to program a computer apparatus to “wherein the determination module determines a level of skin stickiness based on a combination of the air temperature and the humidity,” as claimed.  There is no disclosure of how applicant intended this function to be performed.  Applicant’s specification fails to describe any specificity of the inputs, any manner of processing the inputs, or what the description of stickiness may look like or contain upon generation.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  In order to meet the written description requirement for computer software programming of the claim language, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7, 12-16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandic et al (Pub. No. 2011/0301441).
Regarding claim 1, Bandic discloses an information processing apparatus comprising:
a retrieve module configured to retrieve living environment information related to user's living environment (See [0373], [0424], [0464], [0489]);
a determination module configured to determine a skin level based on the retrieved living environment information (See [0373], [0424], [0464], [0488], [0489]);
a selection module configured to select advice information associated with the determined skin level among a plurality of pieces of advice information associated with the skin level, each piece of advice information including advice related to the user's skin care (See [0425], [0464], [0467], [0488], [0489]); and
a presentation module configured to present the selected advice information (See [0425], [0464], [0467], [0488], [0489]).
Regarding claim 2, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the selection module selects the advice information so that the same advice information is not continuously presented (See [0386], [0424]-[0425], [0465], [0467], [0501]).
Regarding claim 3, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the selection module selects the advice information according to a rule indicating an order assigned to each of the plurality of pieces of advice information (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 4, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the selection module further selects advice information associated with a timing when the advice information is presented among a plurality of pieces of advice information associated with the timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 5,
wherein the selection module selects the advice information according to a rule indicating an order assigned to each of a plurality of pieces of advice information associated with one timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 6, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the selection module further selects advice information associated with the age of the user among a plurality of pieces of advice information associated with the age (See [0422], [0425], [469], [0481], [0489]).
Regarding claim 7, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the living environment information includes at least one of information on air temperature (See [0373], [0464], [0467]), information on humidity (See [0373], [0424], [0464], [0467]), information indicating the intensity of ultraviolet rays (See [0373], [0464], [0467]), and information on the amount of scattered pollen (See [0424], [0464], [0467]).
Regarding claim 12, Bandic discloses the limitations of claim 2.  Bandic further discloses:
wherein the selection module selects the advice information according to a rule indicating an order assigned to each of the plurality of pieces of advice information 
Regarding claim 13, Bandic discloses the limitations of claim 2.  Bandic further discloses:
wherein the selection module further selects advice information associated with a timing when the advice information is presented among a plurality of pieces of advice information associated with the timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 14, Bandic discloses the limitations of claim 13.  Bandic further discloses:
wherein the selection module selects the advice information according to a rule indicating an order assigned to each of a plurality of pieces of advice information associated with one timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 15, Bandic discloses the limitations of claim 2.  Bandic further discloses:
wherein the selection module further selects advice information associated with the age of the user among a plurality of pieces of advice information associated with the age (See [0422], [0425], [469], [0481], [0489]).
Regarding claim 16, Bandic discloses the limitations of claim 2.  Bandic further discloses:
wherein the living environment information includes at least one of information on air temperature (See [0373], [0464], [0467]), information on humidity (See [0373], [0424], [0464], [0467]), information indicating the intensity of ultraviolet rays (See [0373], [0464], [0467]), and information on the amount of scattered pollen (See [0424], [0464], [0467]).
Regarding claim 19, Bandic discloses the limitations of claim 3.  Bandic further discloses:
wherein the selection module further selects advice information associated with a timing when the advice information is presented among a plurality of pieces of advice information associated with the timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 20, Bandic discloses the limitations of claim 19.  Bandic further discloses:
wherein the selection module selects the advice information according to a rule indicating an order assigned to each of a plurality of pieces of advice information associated with one timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 21, Bandic discloses a method executed by a computer, the method comprising steps of:
retrieving living environment information related to user's living environment (See [0373], [0424], [0464], [0489]);
determining a skin level based on the retrieved living environment information (See [0373], [0424], [0464], [0488], [0489]);
selecting advice information associated with the determined skin level among a plurality of pieces of advice information associated with the skin level, each piece of advice information including advice related to the user's skin care (See [0425], [0464], [0467], [0488], [0489]); and
presenting the selected advice information (See [0425], [0464], [0467], [0488], [0489]).
Regarding claim 22, Bandic discloses an information processing apparatus comprising a client terminal and a server (See Fig 1, [0384], [0421], [0458], [0460], [1677]), wherein the server comprises:
a retrieve module configured to retrieve living environment information related to user's living environment (See [0373], [0424], [0464], [0489]);
a determination module configured to determine a skin level based on the retrieved living environment information (See [0373], [0424], [0464], [0488], [0489]);
a selection module configured to select advice information associated with the determined skin level among a plurality of pieces of advice information associated with the skin level, each piece of advice information including advice related to the user's skin care (See [0425], [0464], [0467], [0488], [0489]); and
a presentation module configured to present the selected advice information (See [0425], [0464], [0467], [0488], [0489]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which form489s the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bandic et al (Pub. No. 2011/0301441) in view of Hillebrand (Quantitative evaluation of skin condition in an epidemiological survey of females living in northern versus southern Japan.).
Regarding claim 8, Bandic discloses the limitations of claim 7.  Bandic further discloses:
wherein the determination module determines a skin level of rough skin (See [0324], [0503], [0861]) 
Bandic determines roughness of skin and uses it to determine recommendations, as cited above.  It is additionally noted that Bandic uses ultraviolet ray and humidity information to determine recommendations (See [0373], [0424], [0464], [0467]).  Bandic does not determine roughness of skin based on ultraviolet ray information and humidity as claimed; however, this would be obvious over the teachings of Hillebrand:
wherein the determination module determines a skin level of rough skin based on a combination of the intensity of the ultraviolet rays and the humidity (See Abstract, page S43 Section 2.1 Study design, page S48, page S51 left column).
Hillebrand teaches evaluating skin condition of different individuals which includes evaluating roughness of skin texture based on consideration of factors such as UVB radiation amounts and humidity with the motivation of evaluating skin condition and damage from exposure to different environmental conditions (See Hillebrand, Abstract, S48). Therefore, it would have been obvious to one of ordinary skill in the art, before the 
Regarding claim 17, Bandic discloses the limitations of claim 16.  Bandic further discloses:
wherein the determination module determines a skin level of rough skin (See [0324], [0503], [0861]) 
Bandic determines roughness of skin and uses it to determine recommendations, as cited above.  It is additionally noted that Bandic uses ultraviolet ray and humidity information to determine recommendations (See [0373], [0424], [0464], [0467]).  Bandic does not determine roughness of skin based on ultraviolet ray information and humidity as claimed; however, this would be obvious over the teachings of Hillebrand:
wherein the determination module determines a skin level of rough skin based on a combination of the intensity of the ultraviolet rays and the humidity (See Abstract, page S43 Section 2.1 Study design, page S48, page S51 left column).
Hillebrand teaches evaluating skin condition of different individuals which includes evaluating roughness of skin texture based on consideration of factors such as UVB radiation amounts and humidity with the motivation of evaluating skin condition and damage from exposure to different environmental conditions (See Hillebrand, Abstract, .
Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bandic et al (Pub. No. 2011/0301441) in view of Tang et al (Tactile Perception of Skin and Skin Cream.).
Regarding claim 9, Bandic discloses the limitations of claim 7.  It is noted that Bandic uses temperature and humidity information to determine recommendations (See [0373], [0424], [0464], [0467]).  Bandic further discloses determining and considering feel of products in making recommendations (See [0386], [0465], [469]), but does not describe determining a level of skin stickiness as claimed; however, this would be obvious over the teachings of Tang:
wherein the determination module determines a level of skin stickiness based on a combination of the air temperature and the humidity (See page 9 section 4.2, pages 11-12).
Tang teaches evaluating tactile perception of skin and skin cream which includes evaluating perception of stickiness based on consideration of factors such as temperature and humidity with the motivation of evaluating factors which contribute to perceived characteristics of skin and skin cream products (See Tang, Abstract, 
Regarding claim 18, Bandic discloses the limitations of claim 16.  It is noted that Bandic uses temperature and humidity information to determine recommendations (See [0373], [0424], [0464], [0467]).  Bandic further discloses determining and considering feel of products in making recommendations (See [0386], [0465], [469]), but does not describe determining a level of skin stickiness as claimed; however, this would be obvious over the teachings of Tang:
wherein the determination module determines a level of skin stickiness based on a combination of the air temperature and the humidity (See page 9 section 4.2, pages 11-12).
Tang teaches evaluating tactile perception of skin and skin cream which includes evaluating perception of stickiness based on consideration of factors such as temperature and humidity with the motivation of evaluating factors which contribute to perceived characteristics of skin and skin cream products (See Tang, Abstract, Conclusion). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the skin analysis and treatment recommendation system of Bandic so as to have included .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (Pub. No. 2017/0071528) teaches an adaptability skincare information prompting system which includes making skincare advice based upon environmental parameters.
Shaya et al (Pub. No. 2010/0262556) teaches intelligent performance-based product recommendation system including skin care products including consideration of environmental factors.
Peyrelevade (Pub. No. 2003/0065636) teaches use of artificial intelligence in providing beauty advice including consideration of environmental factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3626